DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 30, 2022 in response to the previous Non-Final Office Action (01/05/2022) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b) 
Objection to Specification

Allowable Subject Matter
Claims 1 – 20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 12, and 18 would be allowable because the prior art fails to teach or fairly suggest, in addition to the other recited features of these claims, a control circuit configured to control, for each pixel, each time a voltage is stored in one of the assemblies of the pixel, an increase, by a determined value, of a difference in potential between the floating diffusion node and the internal node of the pixel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitada et al. (US 2007/0041063) teaches the potential difference between the electrodes of the photoelectric converting element is set to a predetermined value.
Yanagita et al. (US 2010/0097508) teaches the potential of the FD 25 at reset is made deeper than that of the case when the reset voltage of the FD 25 is set to Vdd, having been increased by an amount corresponding to the predetermined value α.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698